Title: Enclosure: Queries on Parliamentary Procedure, 7 December 1800
From: Wythe, George
To: Jefferson, Thomas



EnclosureQueries on Parliamentary Procedure
  

9.
In Committee.  The paper before a committee, whether select or of the whole, may be a bill, resolutions, draught of an address &c. and it may either originate with them, or be referred to them. in every case the whole paper is read first by the clerk, & then by the chairman by paragraphs, Scob. 49. pausing at the end of the paragraph, & putting questions for amending if proposed. in the case of distinct resolutions originating with themselves, a question is put on each separately as amended or unamended, & no final question on the whole. if it be a bill, draught of an address or other paper originating with them, they proceed by paragraphs, putting questions for amending, or striking out paragraphs if proposed, but no question on agreeing to them; that is reserved to the close, when a question is put on the whole for agreeing to it as amended, or unamended. but if it be a paper referred to them, they proceed to put questions of amendment if proposed; but no final question on the whole; because all parts of the paper having been adopted by the house stand of course, unless altered or struck out by a vote. even if they are opposed to the whole paper, & think it cannot be made good by amendments, they must report it back to the house without amendments & there make their opposition.
When the committee is through the whole, a member moves that the committee may rise, and that the Chairman may report the paper to the house with or without the amendments agreed to, as the case may be.

Queries on the above passage.



21.Is it’s statement exact as to the cases where questions are to be put on agreeing to the paragraph as amended or unamended? or
23.In what cases is a question put Whether the paragraph is agreed to either as amended, or where no amendment has been made?24.And in what cases does he put a final question on the whole?26.What is the form of that question? to wit, is it Whether they agree to the address, resolutions or bill in the whole, even where they have already past a vote of agreement on all it’s parts? or is it Whether it shall be reported to the house?In the house.  When the report of a paper originating with a committee is taken up by the house, they proceed exactly as in the Committee.On the 2d. reading of a bill, if it be taken up in the house without commitment the Speaker reads it by paragraphs, pausing between each to give time for proposing amendments. when through he puts the question Whether it shall be read a 3d. time?On taking up a bill reported by a committee with amendments, the clerk reads the amendments only. then the Speaker reads the first & puts it to the question, & so on till the whole are adopted or rejected.  when the amendments of the committee are through, other amendments may be proposed to any part of the bill: but the Speaker does not read the bill over; nor does he when it is reported without amendments; but having waited a convenient time, puts the question for the 3d. reading.
Doubts on this passage.
No.1. After the amendments of a committee to a bill have been agreed to in the house, does the Speaker then read the whole bill over from beginning to end by paragraphs.
22. does he put a question on each paragraph as amended, or if unamended?

33. if the bill has been reported without amendmts does he read it by paragraphs? does he put questions on agreeing to every paragraph?

4.4. if the bill be taken up in the house on the 2d. reading, without commitment, does he read it by paragraphs? does he put each paragraph to question?

55. on an address, resolution &c reported by a committee, does he read them by paragraphs? & put them to question by paragraphs?It is proper that every Parliamentary body should have certain forms of question, so adapted, as to enable them fitly to dispose of every proposition which can be made to them. such are 1. the Previous question. 2. to Postpone indefinitely. 3. to adjourn a question to a definite day. 4. to lie on the table. 5. to commit. 6. to amend. the proper occasion for each of these questions should be understood.1. When a proposition is moved, which it is useless or inexpedient now to express or discuss, the Previous Question has been introduced for suppressing for that time the motion & it’s discussion.2. But as the Previous question gets rid of it only for that day, it may be postponed indefinitely, after which it cannot be moved again during that session.3. When a motion is made which it will be proper to act on, but information is wanted, or something more pressing claims the present time, it is adjourned to such day within the session as will answer the views of the house. sometimes however this has been irregularly used by adjourning it to a day beyond the session, to get rid of it altogether, as would be done by an indefinite postponement.4. When the house has something else which claims it’s present attention, but would be willing to reserve in their power to take up a proposition whenever it shall suit them, they order it to lie on their table. it may then be called for at any time.5. If they are ready to take it up at present, but think it will want more amendment & digestion than the formalities of the house will conveniently admit, they refer it to a committee.6. But if the proposition be well digested, & may need but few & simple amendments, & especially if these be of leading consequence, they then proceed to consider & amend it themselves.



Qu. the exactness of these definitions of questions & their occasions? and particularly as to postponement, the parliamentary use of which I recollect with great uncertainty.
On a disagreement between the houses as to amendments to a bill, & a conference agreed on, can the conferees propose, or authorise either house to propose an amendment in a new part of the bill, having no coherence with the amendment on which they have disagreed.
When the Previous question is moved, must the debate on the Main question be immediately suspended?[G.W. yea.]



When a Previous question has been moved & seconded, may the Main question be amended before putting the Previous qu.? [G.W. no] we know it cannot afterwards; & that it is a vexata questio whether it may before. what is mr Wythe’s opinion?
When a member calls for the execution of an order of the house, as for clearing galleries &c. it must be carried into execution by the Speaker without putting any question on it. but when an order of the day is called for, I believe a question is put ‘Whether the house will now proceed to whatever the order of the day is? is it so?
G.W. nWhen a motion is made to strike out a paragraph, section, or even the whole bill from the word ‘Whereas’ have not the friends of the paragraph a right to have all their amendments to it proposed, before the question is put for striking out?After the question for striking out is negatived, can the section recieve any new amendment? if the equivalent question whether the section as amended shall stand part of the bill, had been put and decided affirmatively, it is apprehended no after-motion to amend could be recieved.1. A motion is made to amend a bill or other paper by striking out certain words, & inserting others; & the question being divided, & put first on striking out, it is negatived, & the insertion of course falls.G.W. it2. After this a motion is made to strike out the same words & to insert others, of a different tenor altogether from those before proposed to be inserted. is not this admissible?do.3. Suppose the 2d. motion to be negatived; would it not be admissible to move to strike out the same words, & to insert nothing in their place?do.So if the 1st. motion had been to strike out the words, & to insert nothing; & negatived; might it not then have been moved to strike out the same words & insert other words?When a paper is under the correction of the house, the natural order is to begin at the beginning, & proceed through it with amendments. but there is an exception as to a bill, the preamble of which is last amended.G.W. yesDoes this exception extend to any other form of paper? e.g. a resolution &c. or would the preamble of the resolution be first amended, according to the natural order?G.W. no.Suppose a paper, e.g. a resolution brought in without a preamble & that a motion be made to prefix a preamble: can such a motion be recieved & acted on before the body of the paper is acted on?


 